Citation Nr: 0830475	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO. 06-31 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to an initial increased evaluation for 
residuals of a right thumb injury, currently evaluated as 
noncompensable.

2. Entitlement to an initial increased evaluation for 
residuals of a right ankle sprain, currently evaluated as 
noncompensable.

3. Entitlement to an initial increased evaluation for hearing 
loss, currently evaluated as noncompensable.

4. Entitlement to service connection for temporomandibular 
joint syndrome (TMJ).


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1978 to August 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefits sought on 
appeal.

The issue of entitlement to service connection for 
temporomandibular joint syndrome (TMJ) is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. The competent medical evidence of record indicates the 
veteran's service-connected residuals of a right thumb injury 
is characterized by abnormality of the interphalangeal joint 
on flexion, there is no evidence showing unfavorable 
ankylosis of the thumb or limitation of motion of the other 
digits of the right hand. 

2. Residuals of a right ankle sprain has been manifested by 
pain, with moderate limitation of motion of the right ankle.

3. The veteran's service-connected bilateral hearing loss is 
currently manifested by a Level I hearing loss for the right 
ear and a Level II hearing loss for the left ear.






CONCLUSIONS OF LAW

1. The criteria for a compensable rating for residuals of a 
right thumb injury have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5299-5228 (2007).

2. The criteria for a 10 percent rating for residuals of a 
right ankle sprain have been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5271 (2007).

3. The criteria for a compensable disability rating for 
bilateral hearing loss have not been met. 38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.385, 4.1, 4.85, 4.86, 4.87, Diagnostic 
Code 6100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in February 
2005. This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; and, (3) informing the 
veteran about the information and evidence he was expected to 
provide. Additionally, an May 2007 letter informed the 
veteran of how the RO assigns disability ratings and 
effective dates if a claim for service connection or an 
increased rating is granted and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The available 
service treatment records, private medical treatment records, 
and lay statements from the veteran are associated with the 
claims file. 

The veteran was not afforded a VA examination. See Charles v. 
Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim."). 

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claims

Increased Ratings; In General

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, where the veteran is appealing 
the initial assignment of a disability rating, as in this 
case, the severity of the disability is to be considered 
during the entire period from the initial assignment of the 
evaluation to the present time. Fenderson v. West, 12 Vet. 
App. 119 (1999).
A veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the veteran on motion. The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled. However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example. 38 C.F.R. § 4.40. The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations. 

The Court has held that diagnostic codes predicated on 
limitation of motion require consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups. 38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. 
App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995). 

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994). The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994).

Entitlement to an initial increased evaluation for residuals 
of a right thumb injury, currently evaluated as 
noncompensable.

The veteran contends that his residuals of a right thumb 
injury are more severe than the current noncompensable 
disability evaluation assigned for the thumb reflects. Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
veteran's subjective reports of the severity of the disorder, 
as applied to the applicable rating provisions, are not 
substantiated by the competent clinical evidence of record, 
and because the preponderance of the evidence is against the 
claim, the appeal will be denied. Massey v. Brown, 7 Vet. 
App. 204 (1994); Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table) (Generally observing that in the evaluation of 
evidence, VA adjudicators may properly consider internal 
inconsistency, facial plausibility and consistency with other 
evidence submitted on behalf of the veteran); Madden v. 
Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence."). 

The veteran's right thumb is currently rated as 
noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5228, 
limitation of motion of the thumb. A noncompensable rating is 
assigned when there is a gap of less than one inch (2.5 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers. A 10 percent rating is 
assigned when there is a gap of one to two inches (2.5 to 5.1 
cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers. A 20 percent rating is 
assigned when there is a gap of more than two inches (5.1 
cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.

In a March 2005 treatment notation, Dr. MJC reported the 
veteran had a right thumb loss of distal interphalangeal 
(DIP) joint mobility since a laceration 15 years ago. Dr. MJC 
reported the veteran declined an orthopedic surgery 
evaluation.

In a February 2006 treatment record of Dr. KGB, the veteran 
reported he injured his tendon in service. He complained of 
the inability to flex the thumb at the IP joint. Dr. KGB 
diagnosed the veteran with a right thumb flexor laceration 
with residual disability and the inability to flex his thumb, 
however, there was no deformity of the thumb.

In a September 2006 treatment record, Dr. MES noted the 
veteran's movement of the thumb interphalangeal joint on 
flexion was abnormal. There was no swelling of the fingers 
and no erythema or tenderness on palpation of the fingers. 
Dr. MES stated the appearance of the right hand was abnormal, 
the muscles of the right thumb were atrophied and the veteran 
was unable to flex his IP joint.

On review, the medical evidence of record does not provide 
for a compensable rating under Diagnostic Code 5228 for 
limitation of motion of the thumb. There is no medical 
evidence that with the thumb attempting to oppose the 
fingers, the range of motion of the right thumb is limited to 
a gap of more than one inch; and specifically is not limited 
to a gap of one to two inches (2.5 to 5.1 cm.) between the 
thumb pad and the fingers, so as to warrant a 10 percent 
evaluation for the right thumb.

As there is no evidence showing that the veteran is unable to 
oppose his right thumb to touch all other fingers of the 
right hand, the condition of the disability fully 
approximates the criteria required only for a noncompensable 
rating under Diagnostic Code 5228; and does not approximate 
that diagnostic criteria for a rating in excess of that.

Therefore, even when all pertinent disability factors are 
considered, the veteran's right thumb disability does not 
more nearly approximate the criteria for a 10 percent rating 
under Diagnostic Code 5228. See Deluca, infra.

The Board has considered the status post right thumb tendon 
injury under the other relevant diagnostic criteria for 
evaluating the musculoskeletal system. 38 C.F.R. § 4.71a 
(2007). Under Diagnostic Code 5224, unfavorable ankylosis of 
the major or minor thumb warrants a 20 percent disability 
rating, while favorable ankylosis of the major or minor thumb 
warrants a 10 percent disability rating. In this case, there 
is no evidence of any ankylosis. Therefore a compensable 
disability rating under that code is not warranted. Further, 
there is no evidence of a resulting limitation of motion of 
the other digits or interference with the overall function of 
the right hand.
See 38 C.F.R. § 4.71a, Diagnostic Code 5224 (Note).

The Board has considered whether there is any other schedular 
basis for granting this claim but has found none. Of note, 
there is no basis for a compensable disability rating for the 
associated scar, given a scar has not been documented, and 
lack of evidence of any relevant symptomatology such as 
causing limited motion or function of affected part, or 
instability, or pain. See 38 C.F.R. § 4.118, Diagnostic Codes 
7801, 7802, 7803, 7804, 7805 (2007).

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a compensable disability rating for status post right 
thumb tendon repair. The benefit-of-the-doubt rule does not 
apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Entitlement to an initial increased evaluation for residuals 
of a right ankle sprain, currently evaluated as 
noncompensable.

The veteran contends that his residuals of a right ankle 
sprain is more severe than the current noncompensable 
disability evaluation reflects. The Board agrees and 
increases the veteran's noncompensable disability evaluation 
to 10 percent.

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Where 
there is x-ray evidence of arthritis and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment for each major joint 
affected. 38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010. The 
ankle is considered a major joint. 38 C.F.R. § 4.45.

Limitation of motion of the ankle is rated under Diagnostic 
Codes 5271, which provides that for moderate limitation of 
motion of the ankle, a 10 percent disability rating is 
warranted; and for marked limitation of motion a 20 percent 
disability rating is warranted. 38 C.F.R. § 4.71a Diagnostic 
Code 5271 (2007). 

The words "moderate" and "marked" as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions." 38 C.F.R. § 4.6 (2007).

The standard range of motion of the ankle is from 20 degrees 
of dorsiflexion to 45 degrees of plantar flexion. 38 C.F.R. § 
4.71, Plate II (2007).

The veteran does not have malunion or nonunion of the tibia 
and fibula, ankylosis of the ankle, ankylosis of 
subastragalar or tarsal joint, or malunion of the os calcis 
or astragalus. Therefore, Diagnostic Codes 5262, 5270, 5272, 
and 5273 are not applicable. 38 C.F.R. § 4.71a (2007).

During a February 2006 examination at the Iwakuni Family 
Clinic, the veteran reported right ankle pain and stiffness. 
The examiner noted there was no deformity of the right ankle, 
however, the examiner reported the veteran had reduced 
plantar and dorsiflexion of approximately 10 degrees. The 
examiner diagnosed chronic right ankle pain, likely secondary 
to an old injury, and mild associated degenerative changes.

In a September 2006 treatment note from the Iwakuni Family 
Clinic, the veteran reported chronic ankle pain, swelling, 
stiffness and clicking, along with a slow worsening of 
symptoms with extended activity. The veteran reported the 
ankle joint did not feel unstable, suddenly give way or feel 
loose. The examiner noted no weakness, swelling, erythema or 
instability of the ankles. The examiner reported the 
anterolateral aspect of the right ankle was tender upon 
palpation and active motion was decreased. Pain of the 
anterolateral aspect was elicited by active and passive 
motion. The examiner diagnosed a right ankle sprain of the 
anterior talofibular ligament, due to repeated ankle sprains 
during active duty. 

In an October 2006 treatment note from the Iwakuni Family 
Clinic, the veteran reported right ankle pain. The examiner 
reported there was no swelling with good arches bilaterally. 
There was moderate tenderness of the anterior talofibular 
ligament. The right ankle had dorsiflexion and plantar 
flexion decreased by 5 degrees. Strength was 5/5 except on 
the right ankle INV/EV/plantar flexion was 4/5. Balance was 
also decreased on the right. The examiner diagnosed chronic 
ankle pain associated with multiple sprains. There was 
decreased balance, range of motion, and strength of the right 
ankle. 



The veteran's right ankle symptoms approximate the criteria 
for a 10 percent evaluation. The veteran has demonstrated 
limitation of range of motion of the right ankle with pain on 
motion. See 38 C.F.R. § 4.71, Plate II. A higher evaluation 
is not warranted because the veteran has not shown a marked 
limitation of motion. 

Furthermore, the veteran is not shown to have malunion or 
nonunion of the tibia and fibula, ankylosis of the ankle, 
ankylosis of subastragalar or tarsal joint, or malunion of 
the os calcis or astragalus. Therefore, Diagnostic Codes 
5262, 5270, 5272, and 5273 are not applicable. 38 C.F.R. § 
4.71a (2007).

A 10 percent disability evaluation is assigned for the 
veteran's residuals of a right ankle sprain.

Entitlement to an initial increased evaluation for hearing 
loss, currently evaluated as noncompensable.

The veteran contends that the bilateral sensorineural hearing 
loss is more severely disabling than is reflected by the 
currently assigned disability rating. Because the severity of 
the disorder does not approximate findings which would 
support an increased rating, and VA is obligated to only 
apply applicable rating schedule to disability rating claims, 
the claim will be denied. See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

Impaired hearing will be considered a disability only after 
threshold requirements are met. Once disability is 
established, levels of hearing loss are determined by 
considering the pure tone threshold average and speech 
discrimination percentage scores. 38 C.F.R. § 4.85(b), Table 
VI. Disability ratings are assigned by combining a level of 
hearing loss in each ear. 38 C.F.R. § 4.85(e), Table VII; 
Lendenmann v. Principi, 3 Vet. App. at 345 (1992) (assignment 
of disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered).


Audiological examinations are conducted using controlled 
speech discrimination tests together with the results of the 
pure tone audiometry test. The horizontal lines in Table VI 
(in 38 C.F.R. § 4.86) represent nine categories of the 
percentage of discrimination based on controlled speech 
discrimination test. The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test. The numerical designation of impaired 
efficiency (levels I through XI) is determined for each ear 
by intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to pure tone decibel loss.

The percentage evaluation is found from 38 C.F.R. § 4.86, 
Table VII, by intersecting the horizontal row appropriate for 
the numeric designation for the ear having the better hearing 
and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing. For 
example, if the better ear has a numeric designation level of 
"V" and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent, and the 
Diagnostic Code is 6100. See 38 C.F.R. § 4.85(b), Diagnostic 
Codes 6100-6110 (2007).

The veteran underwent an audiology examination in March 2005. 
The veteran was diagnosed with mild hearing loss in the right 
ear and mild to moderate loss in the left ear. The veteran's 
hearing was as follows (in Hertz):

Right Ear: 1000/15 2000/15 3000/40 4000/30 Average: 25
Left Ear:  1000/30 2000/45 3000/60 4000/66 Average: 50

The Maryland CNC word list speech recognition score was 88 
percent for the left and 100 percent for the right ear.

Based on the foregoing findings, a review of 38 C.F.R. 
§ 4.86, Table VI, shows at its worst, that the right ear is a 
Roman Numeral I and the left is a Roman Numeral II 
loss. These losses equate to a noncompensable disability 
evaluation under 38 C.F.R. § 4.86, Table VII. 

Through application of the rating schedule as mandated by 
Lendenman, the veteran's hearing loss is currently and 
correctly evaluated as noncompensably disabling. 

Accordingly, the appeal is denied.


ORDER

Entitlement to an initial increased evaluation for residuals 
of a right thumb injury, currently evaluated as 
noncompensable, is denied.

A 10 percent rating for residuals of a right ankle sprain is 
granted, subject to the legal authority governing the payment 
of compensation benefits.

A compensable rating for bilateral hearing loss is denied.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review, 
therefore, this case is remanded in order to schedule the 
veteran for a VA examination. Specifically, the veteran's 
service medical records indicate that he has had jaw 
dysfunction symptoms. While a diagnosis of temporomandibular 
joint syndrome is not of record, the veteran has continued to 
complain of such symptoms. As a layperson, he is clearly 
competent to so report symptoms, although not necessarily 
provide a diagnosis, and the proximity of his military 
discharge date and his claim raises the possibility that he 
has a jaw joint disorder which has not been fully 
ascertained. 38 C.F.R. § 3.159; see Savage v. Gober, 10 Vet. 
App. 488 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); 
Harvey v. Brown, 6 Vet. App. 390 (1994). 


A VA clarifying opinion is needed to determine whether the 
veteran has TMJ, or any other jaw joint disorder, that was 
incurred or aggravated in or as a result of active mililtary 
service. Accordingly, the Board remands for a VA clarifying 
opinion on the issue of TMJ. Hampton v. Gober, 10 Vet. App. 
481 (1997) (As to providing a VA medical examination to 
ascertain a diagnosis, when veteran is discharged shortly 
before submission of claim). 

The service treatment record indicates that between July 1978 
and August 2004, the veteran complained of grinding and 
clicking of the jaw. However, the veteran's separation 
examination is negative for any complaints, treatment, or 
diagnosis of temporomandibular joint syndrome.

As noted, the veteran was discharged from active duty in 
August 2004. In March 2005, the veteran reported to Dr. MJC 
that he was diagnosed with TMJ in 2004. The veteran reported 
popping of his jaw with movement. Dr. MJC reported there was 
no on-going treatment or work-up, and the veteran had no 
limitations. There is no indication from Dr. MJC that shows a 
diagnosis of TMJ.

In February 2006, the veteran underwent an examination of the 
jaw at the 11th Dental Company, Iwakuni, Japan, and was 
diagnosed with disc displacement with [illegible] myalgia and 
myofascial pain. The veteran was referred to a 
temporomandibular joint dysfunction specialist for further 
evaluation and treatment. There is no indication of record as 
to whether the veteran does, or does not have, a diagnosis.

The medical evidence of record is therefore insufficient for 
the Board to render a decision on the issue of TMJ. These 
considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions. See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991). The duty to 
assist includes obtaining medical records and examinations 
where indicated by the facts and circumstances of an 
individual case. See Murphy v. Derwinski, 1 Vet. App. 78 
(1990). Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim. 
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for 
temporomandibular joint syndrome that is 
not evidenced by the current record. The 
veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file. The RO/AMC should then obtain these 
records and associate them with the 
claims folder. 

2. After the veteran's response is 
received or after the passage of a 
reasonable amount of time, the veteran 
should be afforded a VA examination to 
determine the nature and extent of the 
claimed temporomandibular joint syndrome. 
The following considerations will govern 
the examination:

a. The claims file, and a separate 
copy of this remand must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination, who should acknowledge 
such receipt and review in any 
report generated as a result of this 
remand. 

b. The examiner must specifically 
address the inquiry as to whether 
the veteran has temporomandibular 
joint dysfunction, or any other jaw 
disorder, that was incurred in or 
aggravated by any incident of active 
military service. The examiner must 
state the medical basis for any 
opinion provided. 

3. The RO/AMC should take such additional 
development action as it deems proper 
with respect to the claim, including any 
other appropriate medical examinations 
and testing, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development. 

4. Thereafter, the RO/AMC should consider 
all of the evidence of record and re-
adjudicate the veteran's claim. The 
readjudication should reflect 
consideration of all the evidence of 
record. If the benefit sought on appeal 
remain denied, the veteran and his 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC). The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal. An appropriate 
period of time should be allowed for 
response.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the veteran 
unless he is notified.




This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


